Exhibit 10.1.5

 

 

AMENDED AND RESTATED PROMISSORY NOTE

 

 

This Amended and Restated Promissory Note represents an amendment and
restatement of, and not a novation of, that certain Amended and Restated
Promissory Note made by Makers in favor of the Lender dated effective October 2,
2016, as heretofore amended, restated, modified and supplemented from time to
time, in the maximum principal amount of $6,500,000.00.

 

 

$6,500,000.00   Louisville, Kentucky  

November 10, 2017

   

FOR VALUE RECEIVED, each of the undersigned, Sypris Solutions, Inc., a Delaware
corporation (“Solutions”), Sypris Technologies, Inc., a Delaware corporation
(“Technologies”), SYPRIS DATA SYSTEMS, INC., a Delaware corporation (“Data
Systems”), SYPRIS TECHNOLOGIES MARION, LLC, a Delaware limited liability
company, SYPRIS TECHNOLOGIES KENTON, INC., a Delaware corporation, SYPRIS
TECHNOLOGIES MEXICAN HOLDINGS, LLC, a Delaware limited liability company, SYPRIS
TECHNOLOGIES NORTHERN, INC., a Delaware corporation, SYPRIS TECHNOLOGIES
SOUTHERN, INC., a Delaware corporation, and SYPRIS TECHNOLOGIES INTERNATIONAL,
INC., a Delaware corporation (each a “Maker” and collectively, the “Makers”),
hereby jointly and severally promise and agree to pay to the order of GILL
FAMILY CAPITAL MANAGEMENT, INC., a Delaware corporation with principal office
and place of business at 101 Bullitt Lane, Suite 450, Louisville, Kentucky 40222
(the “Lender”), the principal sum of up to SIX MILLION FIVE HUNDRED THOUSAND
DOLLARS ($6,500,000.00) (the “Loan”), together with interest thereon as provided
below. The terms and provisions of this Amended and Restated Promissory Note
(this “Note”) are as follows:

 

1.     Calculation of Interest. From the date hereof to and until April 1, 2025,
which date shall be the maturity date of this Note (the “Maturity Date”), the
outstanding principal balance of this Note shall bear interest at the following
rates:

 

 

a.

Until March 31, 2019, the outstanding principal balance of this Note shall bear
interest at the fixed rate per annum of eight percent (8.00%); and

 

 

b.

Beginning on April 1, 2019 and continuing until the Maturity Date, the
outstanding principal balance of this Note shall bear interest at a variable
rate per annum, adjusted on April 1, 2019 and each succeeding April 1 thereafter
to a rate equal to the greater of (i) eight percent (8.00%), or (ii) five
hundred (500) basis points above the average of the United States Five (5) Year
Treasury Note Rate as published by the Federal Reserve Board over the preceding
ninety (90) days. Each change in the variable rate of this Note shall become
effective without notice or demand of any kind as of the opening of business on
the day such change is stated to occur as provided above.

 

 

--------------------------------------------------------------------------------

 

 

2.     Payment of Principal and Interest. All principal and interest on this
Note shall be due and payable as follows: (a) all accrued and unpaid interest
shall be due and payable in consecutive quarterly installments commencing on the
first business day immediately succeeding each fiscal quarter end for Solutions,
to and until the Maturity Date, (b) TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($2,500,000.00) of the outstanding principal due under this Note shall be paid
on or before April 1, 2021, (c) TWO MILLION DOLLARS ($2,000,000.00) of the
outstanding principal due under this Note shall be paid on or before April 1,
2023, and (d) the remaining entire unpaid principal balance of and all accrued
and unpaid interest on this Note, together with all other amounts due and owing
under this Note, shall be due and payable in full on the Maturity Date.
Notwithstanding any statement herein to the contrary, on each interest payment
date the Makers may, at their sole election by prior written notice to the
Lender, elect to defer, for up to eighteen (18) months from such date, the
payment of up to sixty percent (60%) of the interest to be paid hereunder on
such date, but only with respect to the principal amounts due under Sections
2(b) and 2(c). In such event, the aggregate amount of any such deferred interest
shall accrue interest thereon until paid at the same per annum rate applicable
to the outstanding principal balance hereof as set forth in Section 1 above. In
the event the Makers do not provide such prior written notice of interest
payment deferment and Makers then proceed to fail to pay the full amount of
interest then due and owing, Lender shall have all rights and remedies available
to it under this Note and the Security Instruments as a result of such
nonpayment.     

 

3.     Interest Calculated on 30-Day Month. All accrued interest on this Note
shall be calculated on the basis of the actual number of days elapsed over
twelve (12) assumed months consisting of thirty (30) days each.

 

4.     Default Rate. Commencing five (5) days after written notice from the
Lender (by facsimile transmission or otherwise) to the Makers to the effect that
any installment of principal of and/or accrued interest on this Note is overdue
(provided such notice shall be given no earlier than five (5) days after the due
date of any such installment), such overdue installment of principal and/or
accrued interest, provided it remains unpaid, shall commence to bear interest at
the ten percent (10%) per annum (the “Default Rate”), and such overdue
installment of principal and/or accrued interest together with all interest
accrued thereon at the rate set forth herein shall continue to be immediately
due and payable in full to the Lender. In the event the Lender accelerates the
maturity date of this Note due to the occurrence of any Event of Default
hereunder, the entire unpaid principal balance of this Note together with all
accrued and unpaid interest thereon shall, beginning five (5) days after notice
of acceleration of the maturity date of this Note has been given to the Makers,
commence to bear interest at the Default Rate, and all such unpaid principal
together with all interest accrued and unpaid thereon, including, without
limitation, all interest accrued and accruing thereon as provided in this
sentence, shall continue to be immediately due and payable in full to the
Lender.

 

5.     Place of Payment. All payments of principal and interest on this Note
shall be made to the Lender in legal tender of the United States of America at
its offices located at 101 Bullitt Lane, Suite 450, Louisville, Kentucky 40222,
or to such other person or such other place as may be designated in writing by
the Lender.

 

6.     Security for Note. This Note shall be secured by a first priority
security interest in all of the assets of the Makers and any guarantors of this
Note, subject to certain exceptions as determined in Lender’s reasonable
discretion. The security documents executed by Makers and the guarantors in
favor of Lender in conjunction with this Note or in the future shall be referred
to herein as the “Security Instruments”.

 

7.    Representations and Warranties. Each Maker hereby jointly and severally
represents and warrants to the Lender, as follows, which representations and
warranties shall survive the execution and delivery of this Note and the making
of the disbursement of Loan proceeds hereunder:

 

7.1     Maker’s Existence. Each Maker is a duly organized or incorporated and
validly existing corporation or limited liability company, as applicable, in
good standing under the laws of the State of Delaware and has all requisite
authority to own its property and to carry on its business as presently
conducted. Each Maker is duly qualified to transact business and is validly
existing and in good standing as a foreign entity in every foreign jurisdiction
where the failure to so qualify would materially and adversely affect such
Maker’s business or its properties.

 

2

--------------------------------------------------------------------------------

 

 

7.2     Authority of Makers. The obtaining of the Loan by each Maker from the
Lender and the execution, delivery and performance by each Maker of this Note
and the Security Instruments to which it is a party are within the
organizational powers of each Maker, have been duly authorized by all of the
Directors or Members of such Maker, are not in contravention of the Certificate
of Incorporation, Certificate of Formation, Bylaws or Operating Agreement of
such Maker, as applicable, or the terms of any indenture, agreement or
undertaking to which such Maker is a party or by which it or any of its property
is bound, and do not contravene the provisions of, or constitute a default
under, or result in the creation of any lien (except as expressly contemplated
herein) upon the property of such Maker under any indenture, mortgage, contract
or other agreement to which such Maker is a party or by which it or any of its
properties is bound. Each Maker is duly qualified to do business as a foreign
limited liability company in each state in which it is so required to be
qualified.

 

7.3     Taxes. Each Maker has filed or caused to be filed all federal, state and
local tax returns which, to the knowledge of its Members or Directors, are
required to be filed, and each Maker has paid or caused to be paid all taxes as
shown on such returns, on any assessment received by such Maker. Each Maker has
established reserves which are believed to be adequate for the payment of
additional taxes for years that have not been audited by the respective tax
authorities.

 

7.4     Enforceability. This Note and the Security Instruments to which any
Maker is a party constitute valid and legally binding obligations of each such
Maker, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency or similar laws affecting the rights of
creditors generally and to general principles of equity, whether asserted in an
action at law or in equity.

 

8.     Affirmative Covenants. Each Maker hereby jointly and severally agrees
that until the Loan and other secured indebtedness has been paid in full to the
Lender and this Note has been terminated, each Maker, shall perform and observe
all of the following provisions:

 

8.1     Financial Statements. Each Maker shall furnish to the Lender all
financial statements and other financial information in form and at the times
required to be furnished by the Lender.

8.2     Inspection. Each Maker covenants that it will permit the Lender and its
employees and agents, at the Lender’s expense (unless an Event of Default has
occurred hereunder, in which event the same shall be at the expense of said
Maker) to examine corporate books and financial records of said Maker, and to
discuss the affairs, finances and accounts of the Maker at such reasonable times
and as often as the Lender may reasonably request.

 

8.3     Maker’s Existence. Each Maker shall preserve its existence as a limited
liability company or corporation, as applicable, under the laws of the state of
its respective organization or incorporation.

 

8.4     Further Assurances. Each Maker and guarantor shall execute and deliver
to the Lender all agreements, documents and instruments, shall pay all filing
fees and taxes in connection therewith and shall take such further actions as
the Lender may reasonably request or as may be necessary or appropriate to
effectuate the intent of this Note and the Security Instruments.

 

8.5     Notice of Default. The Makers shall promptly notify the Lender in
writing of the occurrence of any Event of Default, specifying in connection with
such notification all actions proposed to be taken to remedy such circumstance.

 

3

--------------------------------------------------------------------------------

 

 

8.6     Notice of Legal Proceedings. The Makers shall, promptly upon becoming
aware of the existence thereof, notify the Lender in writing of the institution
of any litigation, legal proceeding, or dispute with any person or tribunal,
that might materially and adversely affect the condition, financial or
otherwise, or the earnings, affairs, business prospects or properties of any
Maker.

 

8.7     Maintenance of Qualification and Assets. Each Maker shall at all times
maintain: (i) its qualification to transact business and good standing as a
foreign entity in all jurisdictions where the failure to so qualify would
materially and adversely affect the nature of its properties or the conduct of
its businesses; and (ii) all franchises, licenses, rights and privileges
necessary for the proper conduct of its businesses.

 

8.8     Payment of Taxes and Claims. Each Maker shall pay all taxes imposed upon
it or upon any of its properties or with respect to its franchises, business,
income or profits before any material penalty or interest accrues thereon. Each
Maker shall also pay all material claims (including without limitation claims
for labor, services, materials and supplies) for sums which have or shall become
due and payable and which by law have or might become a vendors lien or a
mechanics, laborers’, materialmen’s, statutory or other lien affecting any of
its properties; provided, however, that the respective Maker shall not be
required to pay any such taxes or claims if (i) the amount, applicability or
validity thereof is being contested in good faith by appropriate legal
proceedings promptly initiated and diligently conducted and (ii) each Maker
shall have set aside on its books reserves (segregated to the extent required by
generally accepted accounting principles) adequate with respect thereto.

 

9.     Acceleration; Offset; Special Rights Relating to Collateral. Each of the
following events shall constitute an “Event of Default” under this Note: (a) the
Makers shall fail to pay the principal of and/or any accrued interest on this
Note when due and such failure shall continue for more than five (5) days after
such due date; (b) a representation contained herein or in any of the Security
Agreements, Mortgages or Security Instruments shall be untrue or any Maker shall
violate any of the other terms or covenants contained in this Note or in any of
the Security Agreements, Mortgages or Security Instruments and such failure
shall continue for a period of thirty (30) days after receipt by such Maker of
notice thereof from the Lender; (c) any Maker shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code or any other federal, state or foreign bankruptcy, insolvency,
receivership, liquidation or similar law, (ii) consent to the institution of, or
fail to contravene in a timely and appropriate manner, in any such proceeding or
the filing of any such petition, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator or similar official for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally, to pay its debts as they become due, or
(vii) take any action for the purpose of effecting any of the foregoing; (d) an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (i) relief in respect of said
Maker or of a substantial part of the property or assets of said Maker under
Title 11 of the United States Code or any other federal, state or foreign
bankruptcy, insolvency, receivership, liquidation or similar, law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator or similar official
of said Maker, or of a substantial part of the property or assets of said Maker;
and any such proceeding or petition shall continue undismissed for sixty (60)
consecutive days or an order or decree approving or ordering any of the
foregoing shall continue unstayed and in effect for sixty (60) consecutive days;
then, and in each such event (other than an event described in subsections (c)
or (d) above); or (e) if there occurs any other “Event of Default” as defined in
the Security Instruments and the same continues past any applicable grace
period. After the occurrence and continuation of any Event of Default, the
Lender shall have full power and authority at any time or times to exercise, at
its sole option, all or any one or more of the rights and remedies of a secured
party under the Uniform Commercial Code of the Commonwealth of Kentucky (the
“Kentucky UCC”), the Uniform Commercial Code of the State of Delaware (the
“Delaware UCC”) and/or all other applicable laws, including without limitation,
declare the entire unpaid principal balance of and all accrued and unpaid
interest on this Note to be, whereupon the same shall be, immediately due and
payable in full to the Lender (unless the Event of Default is of the type
referred to in subsection (c) or (d) above, in which event the entire unpaid
principal balance of and all accrued and unpaid interest on this Note shall
automatically be due and payable in full to the Lender without notice or
demand). If any Event of Default shall occur and be continuing, the Lender shall
have the right then, or at any time thereafter, to set off against, and
appropriate and apply toward the payment of the unpaid principal of and/or
accrued and unpaid interest on this Note in such order as the Lender may select
in its sole and absolute discretion, whether or not this Note shall then have
matured or be due and payable and whether or not the Lender has declared this
Note to be in default and immediately due and payable, any and all deposit
balances and other sums and indebtedness and other property then held or owed by
the Lender to or for the credit or account of the Makers, and in and on all of
which the Makers hereby grant the Lender a first priority security interest in
and lien on to secure the payment of this Note, all without prior notice to or
demand upon the Makers or any other Person, all such prior notices and demands
being hereby expressly waived by the Makers. Any requirement of the Kentucky UCC
or the Delaware UCC for reasonable notice shall be met if such notice is mailed,
postage pre-paid, to the Makers at least five (5) days prior to the time of the
event given rise to the requirement of notice. Notice shall be mailed to the
address of the Makers as shown on the records of the Lender maintained with
respect to the Loan. The Lender shall have no responsibility for the collection
or protection of any collateral or any part thereof or to exercise (or give
notice to the Makers of) any option, privilege or right with respect to any
collateral, all of which are waived by the Makers. The Lender, at its option,
may transfer or register all or any part of any collateral into its or its
nominee’s name without any indication of security interest, without notice in
either before or after the maturity of this Note. The Lender may transfer this
Note, and deliver any collateral to the transferee, and the transferee shall
become vested with all powers and rights given to the Lender with respect to
such collateral.

 

4

--------------------------------------------------------------------------------

 

 

10.     Rights Under Security Instruments; Cumulative Rights. Upon the
occurrence of any Event of Default, the Lender shall have all of the rights and
remedies under this Note, the Security Instruments and at law or in equity. All
of the rights and remedies of the Lender upon the occurrence of an Event of
Default hereunder shall be cumulative to the greatest extent permitted by law.

 

11.     Indemnity. The Makers shall jointly and severally indemnify and hold
harmless the Lender, its successors, assigns, officers, shareholders, agents and
employees, from and against any and all claims, actions, suits, proceedings,
costs, expenses, damages, fines, penalties and liabilities, including, without
limitation, reasonable attorneys’ fees and costs, arising out of, connected with
or resulting from (a) this Note or any of the Security Instruments, (b) the
Lender’s preservation or attempted preservation of any of the collateral taken
pursuant to any of the Security Instruments, and/or (c) any failure of the
security interests and liens granted to the Lender pursuant to the Security
Instruments to be or to remain perfected or to have the priority as contemplated
herein and in the Security Instrument; provided, however, the Makers shall not
have any obligation to indemnify the Lender for any such claims, actions, suits,
proceedings, costs, expenses, damages, fines, penalties and/or liabilities to
the extent the same have been caused by or have arisen solely and completely
from any gross negligence or willful misconduct committed by the Lender. At the
Lender’s request, the Makers shall, at their own cost and expense, defend or
cause to be defended any and all such actions or suits that may be brought
against the Lender and, in any event, shall satisfy, pay and discharge any and
all judgments, awards, penalties, costs and fines that may be recovered against
the Lender in any such action, plus all attorneys’ fees and costs related
thereto to the extent permitted by applicable law; provided, however, that the
Lender shall give the Makers (to the extent the Lender seeks indemnification
from the Makers under this section) prompt written notice of any such claim,
demand or suit after the Lender has received written notice thereof, and the
Lender shall not settle any such claim, demand or suit, if the Lender seeks
indemnification therefor from the Makers, without first giving notice to the
Makers of the Lender’s desire to settle and obtaining the consent of the Makers
to the same, which consent the Makers hereby agree not to unreasonably withhold.
All obligations of the Makers under this section shall survive the payment of
the Note.

 

5

--------------------------------------------------------------------------------

 

 

12     Invalidity. If any part of this Note shall be adjudged invalid or
unenforceable, whether in general or in any particular circumstance, then such
partial invalidity or enforcement shall not cause the remainder of this Note to
be or to become invalid or unenforceable, and if a provision hereof is held
invalid or unenforceable, and if a provision hereof is held invalid or
unenforceable in one or more of its applications, the Lender and the Makers
hereby agree that said provision shall remain in effect in all valid
applications that are severable from the invalid or unenforceable application or
applications.

 

13.     Assignment. This Note may not be assigned by any or all of the Makers.
This Note and the Security Instruments may be assigned by the Lender. All rights
of the Lender hereunder shall inure to the benefit of its successors and
assigns, and all obligations, covenants and agreements of the Makers shall bind
its successors and assigns, if any.

 

14.     Entire Agreement. This Note and the Security Instruments constitute the
entire agreement between the Lender and the Makers with respect to the subject
matter hereof.

 

15.     Costs and Expenses. The Makers jointly and severally agree to pay: (a)
the reasonable fees of Lender’s counsel, including all out-of-pocket expenses
incurred by such counsel, including costs incurred on behalf of the Lender in
the negotiation, preparation, printing, documentation, review and execution of
this Note and the Security Instruments, and (b) all other charges, out-of-pocket
costs and expenses incurred by the Lender or Lender’s counsel including, without
limitation, including all documentary stamp or other tax liabilities, recording
fees and costs of lien searches, certified documents and flood zone
verifications. All obligations of the Makers under this section shall survive
the termination or cancellation of this Note for any reason whatsoever.

 

16.     No Third Party Beneficiaries. All conditions of the obligations of the
Lender to disburse the proceeds of the Loan hereunder are imposed solely and
exclusively for the benefit of the Lender and its successors and assigns and the
Makers, and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that the
Lender will refuse to disburse proceeds of the Loan in the absence of strict
compliance with any or all of such conditions, and no other Person shall, under
any circumstances, be deemed to be beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by the Lender at any time in its
sole and absolute discretion.

 

17.      Amendments. No amendment, modification, or supplement to this Note or
the Security Instruments, or to any other document or instrument executed or
issued by any of the parties hereto in connection with the transactions
contemplated herein, shall be binding unless executed in writing by all parties
hereto or thereto; and this provisions of this Note and the Security Instruments
shall not be subject to waiver by any party and shall be strictly enforced.

 

18.      Role of the Lender. Notwithstanding any of the terms or conditions
hereof or of the Security Instruments to the contrary, the Lender shall not
have, and by its execution and acceptance of this Note hereby expressly
disclaims, any obligation or responsibility for the management, conduct or
operation of the business and affairs of any of the Makers. Any term or
condition hereof, or of any of the Security Instruments, permitting the Lender
to take or refrain from taking any action with respect to the Makers or the
collateral shall be deemed solely to permit the Lender to audit and review the
management, operation and conduct of the business and affairs of the Makers and
to maintain and preserve the security given by the Makers to the Lender, for the
secured obligations, and may not be relied upon by any other Person. Further,
the Lender shall not have, has not assumed, and by its execution and acceptance
of this Note and the Security Instruments hereby expressly disclaims, any
liability or responsibility for the payment or performance of any indebtedness
or obligation of the Makers, and no term or condition hereof, or of any of the
Security Instruments, shall be construed otherwise.

 

6

--------------------------------------------------------------------------------

 

 

19.     No Implied Waivers; Time is of the Essence. The failure of the Lender to
exercise any of its rights, powers and/or remedies shall not constitute a waiver
of the right to exercise the same at that or any other time. All rights and
remedies of the Lender for an Event of Default hereunder and/or under the
Security Instruments, shall be cumulative to the greatest extent permitted by
law. Time shall be of the essence in (i) the payment of all installments of
principal of and accrued interest on this Note, and (ii) the performance of the
Makers’ other obligations hereunder and under the Security Agreements, Mortgages
and the Security Instruments.

 

20.     Attorneys’ Fees. If there is any Event of Default under this Note and/or
the Security Instruments which is not timely cured, and this Note is placed in
the hands of any attorney for collection, or is collected through any court,
including any bankruptcy court, the Makers promise and agree to pay to the
Lender its reasonable attorneys’ fees, court costs and other expenses incurred
in collecting or attempting to collect or securing or attempting to secure this
Note or enforcing the Lender’s rights hereunder and under the Security
Instruments.

 

21.     Prepayment. This Note may be prepaid at any time, in whole or in part,
without penalty or premium. Any prepayment will be applied first to accrued but
unpaid interest, second to the principal amount due under Section 2(b), third to
the principal amount due under Section 2(c) and fourth to the remaining
principal balance due at the Maturity Date.

 

22.     Governing Law; Jurisdiction. This Note and all of the rights and
remedies of the holder hereof shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Kentucky without regard to conflicts of
law principles. THE MAKERS SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF KENTUCKY AND OF ANY KENTUCKY
STATE COURT SETTING IN JEFFERSON COUNTY, KENTUCKY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE, THE SECURITY AGREEMENTS,
MORTGAGES OR ANY OF THE OTHER LOAN INSTRUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

23.     Waivers. The Makers hereby waive presentment, demand, notice of
dishonor, protest, notice of protest and nonpayment, and further waives all
exemptions to which it may now or hereafter be entitled to under the laws of
this or any other state or of the United States. The Lender shall have the right
to grant the Makers any extension of time for payment of this Note or any other
indulgence or forbearance whatsoever, and may release any security for the
payment of this Note if any, as applicable, in every instance without the
consent of the Makers and without in any way affecting the liability of the
Makers hereunder and without waiving any rights the Lender may have hereunder or
by virtue of the laws of the Commonwealth of Kentucky or any other state or of
the United States.

 

24.     Legal Rate of Interest. Nothing herein contained shall be construed or
so operate as to require payment of interest at a rate greater than the highest
permitted contract rate under applicable law, or to make any payment or to do
any act contrary to applicable law. To this end, if during the course of any
litigation involving the enforceability of the obligations represented by this
Note, a court having jurisdiction of the subject matter or of the parties to
said litigation shall determine that either the interest rate as set forth
herein, or the effect of said rate in relation to the particular circumstances
of default resulting in said litigation, are separately or collectively
usurious, then the interest rate set forth herein shall be reduced, or the
operation and effect thereof ameliorated, to achieve the highest interest rate
or charge which shall not be usurious. As an example of such an amelioration, in
the event the indebtedness represented by this Note is declared due by the
Lender prior to maturity, and the total amount of interest paid causes interest
to exceed the highest rate permitted by law, such interest rate shall be
recalculated at the highest rate which shall not be usurious and any excess paid
over such recalculated interest rate shall be credited to the unpaid principal
of this Note.

 

7

--------------------------------------------------------------------------------

 

 

25.     Captions. The section headings of this Note are inserted herein solely
for convenience of reference and shall not affect the construction or
interpretation of the provisions hereof.

 

26.     WAIVER OF JURY TRIAL. THE MAKERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY (AFTER ACTUAL CONSULTATION OR THE OPPORTUNITY TO HAVE CONSULTATION
WITH LEGAL COUNSEL) WAIVE THE RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED ON THIS NOTE, OR ANY OF THE SECURITY INSTRUMENTS, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE NOTE, THE LOAN OR ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONJUNCTION THEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER IN MAKING THE
LOAN TO THE MAKERS. THE PROVISIONS OF THIS SECTION MAY ONLY BE MODIFIED BY A
WRITTEN INSTRUMENT EXECUTED BY THE MAKERS AND THE LENDER.

 

 

[The remainder of this page has intentionally been left blank]

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Makers agree to each of the terms set forth above and
has executed this Note as of the 10th day of November 2017.

 

 

 

 

Sypris Solutions, Inc.,

 

  a Delaware corporation  

 

 

 

 

 

By:

 

  /s/ John R. McGeeney

 

 

 

 

 

 

Title:

General Counsel

 

 

 

 

Sypris Technologies, Inc.,

 

  a Delaware corporation  

 

 

 

 

 

By:

 

  /s/ John R. McGeeney

 

 

 

 

 

 

Title:

General Counsel

 

 

 

 

SYPRIS DATA SYSTEMS, INC.,

 

  a Delaware corporation  

 

 

 

 

 

By:

 

  /s/ John R. McGeeney

 

 

 

 

 

 

Title:

General Counsel

 

 

 

 

 

SYPRIS TECHNOLOGIES MARION, LLC,

 

  a Delaware limited liability corporation  

 

 

 

 

 

By:

 

  /s/ John R. McGeeney

 

 

 

 

 

 

Title:

General Counsel

 

 

 

9

--------------------------------------------------------------------------------

 

 

 

SYPRIS TECHNOLOGIES KENTON, INC.,

 

  a Delaware corporation  

 

 

 

 

 

By:

 

  /s/ John R. McGeeney

 

 

 

 

 

 

Title:

General Counsel

 

 

 

SYPRIS TECHNOLOGIES MEXICAN 

 

  HOLDINGS, LLC, a Delaware limited liability     company  

 

 

 

 

 

By:

 

  /s/ John R. McGeeney

 

 

 

 

 

 

Title:

General Counsel

 

 

 

SYPRIS TECHNOLOGIES NORTHERN, INC.,

 

  a Delaware corporation  

 

 

 

 

 

By:

 

  /s/ John R. McGeeney

 

 

 

 

 

 

Title:

General Counsel

 

 

 

 

 

SYPRIS TECHNOLOGIES SOUTHERN, INC.,

 

  a Delaware corporation  

 

 

 

 

 

By:

 

  /s/ John R. McGeeney

 

 

 

 

 

 

Title:

General Counsel

 

 

 

 

SYPRIS TECHNOLOGIES INTERNATIONAL,

 

  INC., a Delaware corporation  

 

 

 

 

 

By:

 

  /s/ John R. McGeeney

 

 

 

 

 

 

Title:

General Counsel

 

                     (the “Makers”)  

 

 

10

--------------------------------------------------------------------------------

 

 

COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 10th day of November 2017, by John R. McGeeney, as the General Counsel of
Sypris Solutions, Inc., a Delaware corporation, to be his free act and voluntary
deed and the free act and voluntary deed of such company.

 

 

 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

 

[SEAL]    

 

My Commission Expires: July 20, 2021

 

                         

 

 

 

COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON  )

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 10th day of November 2017, by John R. McGeeney, as the General Counsel of
Sypris Technologies, Inc., a Delaware corporation, to be his free act and
voluntary deed and the free act and voluntary deed of such company.

 

 

 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

 

[SEAL]    

 

My Commission Expires: July 20, 2021

 

 

 

 

 

COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 10th day of November 2017, by John R. McGeeney, as the General Counsel of
SYPRIS DATA SYSTEMS, INC., a Delaware corporation, to be his free act and
voluntary deed and the free act and voluntary deed of such company.

 

 

 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

 

[SEAL]    

 

My Commission Expires: July 20, 2021

 

                         

11

--------------------------------------------------------------------------------

 

 

COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 10th day of November 2017, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES MARION, LLC, a Delaware limited liability company, to be his
free act and voluntary deed and the free act and voluntary deed of such company.

 

 

 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

 

[SEAL]    

 

My Commission Expires: July 20, 2021

 

 

 

 

 

 

 

COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 10th day of November 2017, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES KENTON, INC., a Delaware corporation, to be his free act and
voluntary deed and the free act and voluntary deed of such company.

 

 

 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

 

[SEAL]    

 

My Commission Expires: July 20, 2021

 

 

 

 

 

COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 10th day of November 2017, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC, a Delaware limited liability company,
to be his free act and voluntary deed and the free act and voluntary deed of
such company.

 

 

 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

 

[SEAL]    

 

My Commission Expires: July 20, 2021

 

                         

12

--------------------------------------------------------------------------------

 

 

COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 10th day of November 2017, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES NORTHERN, INC., a Delaware corporation, to be his free act
and voluntary deed and the free act and voluntary deed of such company.

 

 

 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

 

[SEAL]    

 

My Commission Expires: July 20, 2021

 

 

 

 

 

COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 10th day of November 2017, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES SOUTHERN, INC., a Delaware corporation, to be his free act
and voluntary deed and the free act and voluntary deed of such company.

 

 

 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

 

[SEAL]    

 

My Commission Expires: July 20, 2021

 

 

 

 

 

COMMONWEALTH OF KENTUCKY

)

  ) SS: COUNTY OF JEFFERSON )

 

The foregoing instrument was subscribed, sworn to and acknowledged before me
this 10th day of November 2017, by John R. McGeeney, as the General Counsel of
SYPRIS TECHNOLOGIES INTERNATIONAL, INC., a Delaware corporation, to be his free
act and voluntary deed and the free act and voluntary deed of such company.

 

 

 

/s/ Andrea Luescher

 

 

NOTARY PUBLIC

 

[SEAL]    

 

My Commission Expires: July 20, 2021

 

                         

 

13